                         UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF ALABAMA


In Re:                                                                 Case No.19-31335-WRS
SAMANTHA JOAN NICHOLS                                                              Chapter 13
2676 E THIRD ST
MONTGOMERY, AL 36107


Debtor



                                 Order Releasing Wages



  The Income Withholding Order previously issued by the Court to the following employer is hereby
RELEASED:                     MED TECH IMAGING CENTER
                                 ATTN PAYROLL
                                 102 MEDICAL CENTER DR
                                 PRATTVILLE, AL 36066


   The above employer is authorized to pay all future wages to the debtor.

   Done this Monday, April 19, 2021.
                                                         /s/ William R. Sawyer
                                                         William R. Sawyer
                                                         United States Bankruptcy Judge


cc: Samantha Joan Nichols
